     Case 21-04059       Doc 9      Filed 04/19/21 Entered 04/19/21 11:40:51                   Desc Main
                                       Document    Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    In re                                            §        Chapter 11
                                                     §
    SPHERATURE INVESTMENTS LLC,                      §        Case No. 20-42492
    et al.,1                                         §
                                                     §        Jointly Administered
             Debtors.                                §

    SPHERATURE INVESTMENTS, LLC, §                            Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES   §
    HOLDINGS, LLC,               §
                                 §
             Plaintiffs          §
                                 §
    vs.                          §
                                 §
    SEACRET DIRECT LLC,          §
                                 §
             Defendant.          §

                                        NOTICE OF HEARING

            PLEASE TAKE NOTICE that at the Honorable Brenda T. Rhoades, Chief Bankruptcy

Judge for the United States Bankruptcy Court for the Eastern District of Texas has set Seacret

Direct LLC's Motion to Compel Arbitration, Motion to Dismiss, and Motion for More Definite

Statement [Docket No. 4] for hearing on May 11, 2021, at 2:30 P.M. (CST). Parties are instructed

to dial 1-888-675-2535, use Access No. 4225607, and Security No. 2918, as well as directed to

review the instructions contained in the link for all telephonic hearings before Judge Rhoades:

http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing




1
  The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature")
EIN#5471; Rovia, LLC ("Rovia") EIN#7705; WorldVentures Marketing Holdings, LLC ("WV Marketing Holdings")
EIN#3846; WorldVentures Marketplace, LLC ("WV Marketplace") EIN#6264; WorldVentures Marketing, LLC
("WV Marketing") EIN#3255; WorldVentures Services, LLC ("WV Services") EIN#2220.

NOTICE OF HEARING                                                                             PAGE 1 O F 2
  Case 21-04059        Doc 9     Filed 04/19/21 Entered 04/19/21 11:40:51             Desc Main
                                    Document    Page 2 of 2



the Court’s webpage at www.txeb.uscourts.gov and choosing "Judge’s Info", then choosing "Judge

Rhoades", and then choosing "Telephonic Hearing" Tab.

DATED: April 19, 2021.



                                                       Respectfully submitted,

                                                       By:       /s/ Annmarie Chiarello
                                                             Phillip Lamberson
                                                             Texas Bar No. 0079413
                                                             plamberson@winstead.com
                                                             Stephen R. Clarke
                                                             Texas Bar No. 24069517
                                                             sclarke@winstead.com
                                                             Annmarie Chiarello
                                                             Texas Bar No. 24097496
                                                             achiarello@winstead.com
                                                             WINSTEAD PC
                                                             500 Winstead Building
                                                             2728 N. Harwood Street
                                                             Dallas, Texas 75201
                                                             (214) 745-5400 (Telephone)
                                                             (214) 745-5390 (Facsimile)

                                                             ATTORNEYS FOR
                                                             SEACRET DIRECT LLC




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 19, 2021, notice of this document was electronically mailed
to the parties registered or otherwise entitled to receive electronic notices in this case pursuant to
the Electronic Filing Procedures in this District.

                                                       /s/ Annmarie Chiarello
                                                       One of Counsel




NOTICE OF HEARING                                                                     PAGE 2 O F 2
